Citation Nr: 9923015	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  94-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
disability of the cervical spine.

Entitlement to a rating in excess of 20 percent for 
disability of the left knee.

Entitlement to a rating in excess of 10 percent for 
disability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1988.  

This case was previously before the Board in September 1996 
and December 1997.  On these occasions, the issues before the 
Board were entitlement to a rating in excess of 10 percent 
for disability of the left knee, entitlement to a rating in 
excess of 10 percent for disability of the right knee, and 
entitlement to a compensable evaluation for disability of the 
cervical spine.  The Board remanded the case on these 
occasions for another Department of Veterans Affairs (VA) 
examination of the veteran and for further adjudication.  

Thereafter, in a rating in February 1998, the regional office 
assigned a 20 percent rating for disability of the left knee, 
effective from December 23, 1993, date of reopened claim, and 
a 10 percent evaluation for disability of the cervical spine, 
effective from December 23, 1993.  The regional office 
continued the 10 percent rating for disability of the right 
knee.  The case was then returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims. 

2.  X-rays of the right knee revealed degenerative changes, 
and physical examination of the right knee revealed slight 
limitation of motion, with no swelling, ligamentous 
impairment, recurrent subluxation, or lateral instability.  

3.  X-rays of the left knee revealed joint space narrowing, 
degenerative changes, and probable loose bodies within the 
knee.  Physical examination of the left knee showed crepitus, 
mild lateral collateral ligament laxity, slight limitation of 
motion, and slight pain on motion, but without swelling or 
locking of the joint.  
4.  X-rays of the cervical spine revealed degenerative 
changes and degenerative disc disease, with physical 
examination showing slight limitation of motion of the 
cervical spine and cervical radiculopathy, including numbness 
and decreased sensation in the left hand, that is moderately, 
but not severely, disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
disability of the left knee and in excess of 10 percent for 
disability of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-
4.42, 4.45, 4.59, 4.71, Part 4, Diagnostic Codes 5010, 5257, 
5259-5261 (1998).

2.  The criteria for a rating of 20 percent, but not higher, 
for disability of the cervical spine have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-
4.42, 4.45, 4.59, 4.71, Part 4, Diagnostic Codes 5290, 5293 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he has pain, 
instability, limitation of motion, and functional impairment 
in both knees.  He contends that he is no longer able to play 
sports because of the disability in the knees.  He also 
maintains that he experiences pain and soreness in the neck 
on moving the cervical spine, and that there is numbness in 
the left upper extremity.  

                                                         
Background

The service medical records show that the veteran was treated 
for complaints involving both knees following injuries in 
service.  He had a left meniscectomy in service.  In 
addition, service medical records show arthritis in the 
cervical spine with some neurological involvement.  

On a VA examination in October 1988, the veteran complained 
of soreness and stiffness in both knees.  He also complained 
of some numbness in the right arm and ulnar digits when he 
rested his arm on a table.  On physical examination, range of 
motion in the left knee was from 0 degrees to 120 degrees, 
with two plus medial laxity.  There was a negative Lachman's 
test.  Range of motion in the right knee was from 0 degrees 
to 120 degrees, with one-plus medial laxity.  There was no 
effusion in either knee, but some joint line tenderness in 
the right knee.  There was full range of motion of the right 
hand, wrist, and elbow.  X-rays of the knees showed 
degenerative changes in both knees, particularly on the left, 
with narrowing of the medial compartment and osteophytes.  A 
neurological examination was essentially normal.  The 
diagnoses included cubital tunnel syndrome and degenerative 
arthritis of the knees.  

In a rating action in January 1989, the regional office 
granted service connection for disability of the left knee 
and for disability of the right knee, each evaluated as 
10 percent disabling under Diagnostic Codes  5003-5257.  The 
regional office also granted service connection for arthritis 
of the cervical spine, evaluated as 0 percent disabling.  

The veteran reopened his claim for increased ratings for the 
disability of both knees and the cervical spine in December 
1993.  He submitted statements and clinical records from 
private physicians.  An orthopedic surgeon, Douglas Kiburz, 
M.D., noted in April 1993 that the veteran has some 
degenerative problems with his neck and both knees.  The 
veteran was walking 14 miles daily on a delivery route for 
the Post Office.  Dr. Kiburz noted that optimally, the 
veteran should have a more sedentary type of job, and that 
lifting should be limited to 50 pounds.  Further statements 
by Dr. Kiburz in 1993 noted that the veteran had ongoing 
symptoms, including pain in the knees with any twisting or 
walking, knee buckling while walking and on stairs, 
occasional swelling, significant crepitus, and some 
instability and loss of flexion, particularly in the left 
knee.  It was noted that he was walking 11 to 14 miles daily, 
and that this activity aggravated the degenerative arthritis 
problems in the knees.  In November 1993, Dr. Kiburz 
recommended placement on permanent limited activity.  
VA outpatient treatment reports for 1993 were also received.  
In March 1993, the veteran complained of knee pain, greater 
on the right, and soreness in the neck when he tipped his 
neck backwards. Physical examination showed full range of 
motion in the cervical spine, with pain on palpation.  There 
was no neurological deficit noted.  X-rays of the cervical 
spine revealed mild degenerative joint disease, with some 
osteophyte encroachment on the neural foramina.  Medication 
was prescribed, and he was instructed in daily range of 
motion exercises.  

On a VA examination in January 1994, the veteran reported 
that he had been unable to continue his postal route, and was 
given a postal station to manage.  On examination of the 
cervical spine, the veteran was able to place his chin to his 
chest, backward extend 40 degrees, and do left lateral and 
right lateral side bending of 40 and 50 degrees respectively.  
Rotation to the right and left were symmetrical at 
80 degrees.  There was slight evidence of pain at the 
extremes of motion.  There was no evidence of any 
neurological involvement.  X-rays of the cervical spine 
resulted in the diagnostic impression of degenerative disc 
disease at C4-5 with degenerative arthritis of the cervical 
spine.  

On examination of the knees, the veteran's history was 
reviewed.  It was noted that he was receiving therapy for 
both knees.  His complaints included giving way in the right 
knee, with some pain in the right knee.  

On physical examination, there was trace effusion in the 
right knee with no effusion in the left.  Range of motion of 
the knees revealed flexion to 110 degrees bilaterally, and 
extension to 0 degrees.  There was marked crepitus in the 
ranges of motion.  The ligaments appeared normal.  X-rays of 
the knees showed moderately advanced degenerative arthritis 
of the left knee with multiple loose bodies, and mild 
degenerative arthritis of the right knee.  

On a VA examination in April 1997, the veteran's history was 
reviewed.  On examination of the cervical spine, the veteran 
complained of pain in the cervical spine, beginning about 
five years previously.  He complained of some constant 
soreness with extension and lateral flexion of the neck.  He 
stated that he felt dizzy with lateral rotation.  He 
complained of some mild numbness in the fingers of the left 
hand.  

On physical examination, he had forward flexion of the 
cervical spine to 30 degrees, backward extension to 
25 degrees, left and right lateral flexion to 30 degrees, 
rotation to the left to 50 degrees, and rotation to the right 
to 60 degrees.  He did not have any objective evidence of 
pain on motion.  Upper extremity strength was normal apart 
from a 4/5 weakness of the triceps on the left side.  Sensory 
examination revealed mild decrease in sensation of all 
modalities, including pain and light sensation of the distal 
three fingertips of the thumb, index, and middle finger on 
the left side.  X-rays of the cervical spine revealed mild 
degenerative arthritis of the cervical spine with 
degenerative disc disease.  The diagnosis was cervical 
osteoarthritis, and the examiner indicated that this 
condition was causing mild to moderate disability.  

On examination of the knees, the veteran complained of pain 
in both knees, more on the right.  The veteran indicated that 
cold weather worsened the pain, and that he could only sit 
for one hour at a time.  He reported that he could walk about 
three blocks, and that his knees then "stiffened up."  He 
reported that he could only climb one flight of stairs with 
the same sensation.  He indicated that his left knee gave out 
intermittently, and that his right knee popped when moving 
from a sitting to a standing position.  He denied any 
swelling, redness, or tenderness of the knee joints.  

On physical examination, the right knee flexed to 140 degrees 
and the left to 135 degrees.  Extension was 5 degrees 
bilaterally.  There was moderate crepitation in the left 
knee, and mild crepitation in the right knee.  There was no 
swelling or deformity in either knee.  There was no locking 
in either knee.  There was mild lateral collateral ligament 
laxity of the left knee.  Ligament tests were negative, and 
there was no ligament laxity noted in the right knee.  There 
was no swelling present.  X-rays of the knees revealed 
degenerative arthritic changes, with some loose bodies in the 
left knee.

On neurological examination, the veteran noted the history of 
neck pain, numbness in the left upper extremity, and feeling 
of dizziness.  On physical examination, there was numbness 
and decreased sensation in all modalities in the distal 
fingertips of the thumb, index, and middle fingers.  The rest 
of the sensory and motor examination was normal.  The 
diagnosis included cervical radiculopathy secondary to 
cervical osteoarthritis.  

In a rating in February 1998 the regional office increased 
the rating for disability of the cervical spine to 
10 percent, under Diagnostic Codes 5003-5293.  The regional 
office also increased the disability rating of the left knee 
to 20 percent.  The regional office determined that there was 
mild or slight lateral collateral ligament laxity and slight 
limitation of motion in the left knee.  It was believed that 
a rating of 20 percent could be assigned for such symptoms 
under Diagnostic Code 5257, rather than granting a separate 
10 percent evaluation for limitation of motion and arthritis 
in the left knee, as well as a 10 percent evaluation for 
impairment of the left knee, recurrent subluxation or lateral 
instability.  In addition, the regional office continued the 
10 percent evaluation for disability of the right knee.  

II. Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107(a) because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In reaching the Board's decision, the 
Board has considered the complete history of the veteran's 
disabilities, as well as the current clinical manifestations 
and the effect such disabilities may have on the earning 
capacity of the veteran.  The nature and extent of functional 
impairment which can be attributed to pain or weakness has 
been taken into account.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation or lateral instability, a 30 percent evaluation 
will be assigned where the disability is severe.  A 
20 percent evaluation will be assigned where the disability 
is moderate, and a 10 percent evaluation will be assigned 
where the disability is slight.  

Under Diagnostic Codes 5260 and 5261, limitation of motion of 
the leg, a 30 percent evaluation will be assigned where 
flexion is limited to 15 degrees or extension is limited to 
20 degrees.  A 20 percent evaluation will be assigned where 
flexion is limited to 30 degrees, or extension is limited to 
15 degrees.  A 10 percent evaluation will be assigned where 
flexion is limited to 45 degrees, or extension is limited to 
10 degrees.  

Under Diagnostic Code 5010, arthritis due to trauma, 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  When, however, the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Under Diagnostic Code 5290, limitation of motion of the 
cervical spine, a 20 percent evaluation will be assigned 
where the disability is moderate.  A 10 percent evaluation 
will be assigned where the disability is slight.  

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
20 percent evaluation will be assigned where the disability 
is moderate, with recurring attacks.  

The U. S. Court of Appeals for Veterans Claims (the Court) in 
DeLuca v. Brown, 6 Vet. App. 321 (1993) has indicated that 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 require actual findings 
as to the extent to which the veteran's injuries to joints 
cause pain, weakness, and limitation of function of the 
affected joint beyond that reflected in the measured 
limitation of motion of the affected joint.  

The General Counsel of the VA has determined in VAOPGCPREC 
23-97 and 9-98 that a veteran may receive a separate rating 
for arthritis of the knee when he is service connected and 
rated under Diagnostic Code 5257, instability of the knee, if 
arthritis and limitation of motion is also demonstrated, 
citing Esteban v. Brown, 6 Vet. App. 259, 261, 262 (1994).  

In this case, it appears that the veteran's job as a mailman, 
walking a mail route 14 miles daily, exacerbated the 
disability in the knees.  VA outpatient treatment reports and 
the reports from the veteran's private physician indicate 
complaints of pain in the knees, attributed to such exercise.  
However, the veteran changed his job in the Post Office, and 
became a manager.  With this change, the disability in the 
knees stabilized.  While the veteran complains that he has 
increased pain and instability in the knees, the VA 
examinations in January 1994 and April 1997 do not provide 
objective confirmation that there is increased disability 
beyond the currently assigned 20 percent evaluation for 
disability of the left knee and 10 percent evaluation for 
disability in the right knee.  

It is noted that the veteran's private physician in April 
1993, when the veteran was still walking 14 miles daily, 
found nearly full range of motion in the knees.  
Subsequently, the private physician did indicate some 
findings of ligamentous instability and loss of flexion of 
the left knee, although the physician did not quantify such 
symptoms.  The VA examination in January 1994 and April 1997 
did find some slight limitation of motion in the left knee, 
with range of motion on one occasion being from 0 to 
110 degrees, and on the other occasion 5 to 135 degrees.  
There was some crepitus, but no swelling in the left knee.  
The VA examinations did not show specific pain on motion, 
although the private physician did mention some pain with 
motion.  There was some slight laxity of the ligament in the 
left knee, although ligamentous testing was within normal 
limits.  The VA and the veteran's private physician did not 
find that any instability or weakness in the left knee 
required the use of a knee brace.  X-rays of the left knee 
showed degenerative changes.  

The regional office has determined that the veteran can be 
rated under Diagnostic Code 5257, moderate impairment of the 
left knee, taking into account both the limitation of motion 
and the slight ligamentous instability.  The regional office 
determined that the veteran's overall disability in the left 
knee is moderately disabling, and this is not incorrect.  The 
evidence does not establish that the veteran is entitled to a 
rating in excess of 20 percent for disability in the left 
knee.  The veteran's symptoms and manifestations do not 
establish that he has severe impairment in the knee, with the 
evidence showing no more than slight recurrent subluxation or 
lateral instability, and no more than slight limitation of 
flexion or extension of the knee.  In addition, the Board 
finds that the 20 percent evaluation for disability of the 
left knee is sufficient to compensate the veteran for the 
pain, weakness, and limitation of function of the left knee.  

The veteran can alternatively be rated under the separate 
diagnostic codes for limitation of motion and impairment of 
the knee, but an analysis of the evidence under these codes 
would not warrant an increased rating for disability of the 
left knee.  In essence, the examinations by the VA and by the 
veteran's private physician indicate that the veteran has 
some slight limitation of motion in the left knee, which does 
not meet the criteria for a 10 percent evaluation under 
Diagnostic Codes 5260 and 5261.  There is, however, some 
evidence of some slight pain on motion on occasion, or on 
extended use.  With evidence of arthritic changes in the left 
knee, the veteran could receive an evaluation of 10 percent 
for limitation of motion of the left knee.  He does maintain 
good function of the knee if he does not overextend its use, 
and the evidence does not establish that the VA or the 
veteran's private physician found that any instability or 
weakness in the left knee required the use of a knee brace.  
A disability rating in excess of 10 percent is not warranted 
for limitation of motion of the left knee, with pain, 
weakness, and limitation of function.  

In addition, the veteran does have slight, but not moderate, 
ligamentous instability in the left knee, so that he meets 
the criteria for a separate rating of 10 percent for 
impairment of the knee under Diagnostic Code 5257.  

In summary, the veteran can receive a separate evaluation of 
10 percent for limitation of motion of the left knee, 
including pain, weakness, and limitation of function of the 
affected joint, under the diagnostic code for arthritis and 
limitation of motion of the knee.  The symptoms and 
manifestations of limitation of motion of the left knee, with 
pain, weakness of the joint, and limitation of function do 
not warrant a higher evaluation in this case.  He can also 
receive a separate 10 percent evaluation for slight 
impairment of the knee under Diagnostic Code 5257, as there 
is slight, but not moderate, instability in this knee.  
Consequently, an analysis of the evidence would not warrant 
an increased rating for disability of the left knee using the 
separate diagnostic codes for limitation of motion and 
impairment of the knee.

As to the veteran's right knee, the VA examinations and the 
examinations by the veteran's private physician failed to 
show ligamentous instability or objective evidence of 
recurrent subluxation.  The X-rays of the right knee showed 
degenerative changes, and physical examination showed some 
slight limitation of motion in the right knee.  On the 
examination in January 1994, range of motion was from 0 
degrees to 110 degrees, while on the examination in April 
1997, range of motion was from 5 degrees to 140 degrees.  
These ranges of motion do not meet the criteria for a rating 
of 10 percent for limitation of flexion or extension of the 
leg under Diagnostic Codes 5260 or 5261.  

However, the various examinations did show some pain and 
tenderness on motion in the right knee, with some crepitus.  
In view of the veteran's complaints of pain, weakness, and 
limitation of function in the right knee, as well as the 
findings on various examinations, the Board finds that a 
rating of 10 percent, but not higher, for disability of the 
right knee is warranted under the criteria for arthritis and 
limitation of motion for disability of the right knee.  As 
previously indicated, he is not entitled to a separate 
evaluation under Diagnostic Code 5257, instability of the 
right knee, since instability and recurrent subluxation has 
not been demonstrated.  

The veteran has complained of some pain, discomfort, and loss 
of function in the cervical spine as the result of the 
arthritis and disc disease in the cervical spine.  Physical 
examination has shown some slight limitation of motion in the 
cervical spine, but not moderate or severe limitation of 
motion in the cervical spine.  In addition, there have been 
findings of some numbness and loss of sensation in the left 
upper extremity.  The veteran has described a feeling of 
dizziness when he turns his head to the left or right side.  
In view of the veteran's symptoms and manifestations of 
disability objectively demonstrated on VA examinations, the 
Board finds that the veteran does have moderate disability, 
with recurring attacks, due to intervertebral disc syndrome 
in the cervical spine.  He meets the criteria for a rating of 
20 percent for disability of the cervical spine, but not 
higher, since severe disability, with recurring attacks and 
only intermittent relief has not been demonstrated.  


ORDER

Entitlement to a rating in excess of 20 percent for 
disability of the left knee and in excess of 10 percent for 
disability of the right knee is not established.  To this 
extent, the benefit sought on appeal is denied.

Entitlement to a rating of 20 percent for disability of the 
cervical spine, but not higher, is established.  To this 
extent, the benefit sought on appeal is granted, subject to 
the controlling regulations for the award of monetary 
benefits.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

